Case 2:20-cv-00078-JRG Document 40-3 Filed 09/24/20 Page 1 of 2 PageID #: 689




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CELLULAR COMMUNICATIONS                           §
EQUIPMENT LLC,                                    §
                                                  §        Case No. 2:20-CV-00078-JRG
Plaintiff,                                        §
                                                  §        JURY TRIAL DEMANDED
    v.                                            §
                                                  §
HMD GLOBAL OY,                                    §
                                                  §
Defendant.                                        §


                DECLARATION OF GABRIEL A. PEIXOTO IN SUPPORT
              OF MOTION TO DISMISS BY DEFENDANT HMD GLOBAL OY
              FOR LACK OF STANDING AND FAILURE TO STATE A CLAIM

I, Gabriel A. Peixoto, hereby declare under 28 U.S.C. § 1746:

         1.     I am an attorney licensed to practice in the State of California, and an associate at

the law firm of Warren Lex LLP, counsel for defendant HMD Global Oy. I have personal

knowledge of the matters set forth in this declaration and, if called as a witness, I could and

would testify competently to each of them.

         2.     Attached as Exhibit A is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_000399 through CCE_HMD_000401, which is also available from the United

States Patent & Trademark Office at Reel 33405, Frames 71-73.

         3.     Attached as Exhibit B is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers
Case 2:20-cv-00078-JRG Document 40-3 Filed 09/24/20 Page 2 of 2 PageID #: 690




CCE_HMD_000402 through CCE_HMD_000404, which is also available from the United

States Patent & Trademark Office at Reel 33405, Frames 104-106.

       4.      Attached as Exhibit C is a true and correct copy of a document produced by

plaintiff Cellular Communications Equipment LLC bearing production numbers

CCE_HMD_001012 through CCE_HMD_001027, marked “HIGHLY

CONFIDENTIAL—OUTSIDE ATTORNEYS’ EYES ONLY” under the protective order

governing confidentiality in this action, Docket Nos. 31 and 35.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

September 21, 2020, in Berkeley, California.



                                                ________________________
                                                Gabriel A. Peixoto




                                               –1–
